Citation Nr: 0715767	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  03-17 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for residuals of dental 
trauma.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1960 to July 1967.  This claim was originally before 
the Board of Veterans' Appeals (Board) on appeal from a July 
2002 rating decision by the Department of Veterans Affairs 
(VA) Regional Offices in Portland, Oregon.  In March 2004 the 
Board remanded this matter for additional development of the 
evidence and to satisfy due process considerations.  In 
February 2005, the Board issued a decision that denied the 
veteran's claim.  The veteran appealed the denial to the 
United States Court of Appeals for Veterans Claims (Court).  
On November 28, 2006, the Court issued an order that granted 
a Joint Motion for an Order Vacating the Board Decision and 
Incorporating the Terms of This Remand (Joint Motion) filed 
by counsel for both parties, vacated the Board's November 
2006 decision, and remanded the matter on appeal to the Board 
for action in compliance with the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The July 2006 Joint Motion notes that remand was required 
because the Board failed to comply with VA's duty to assist 
by not obtaining relevant medical evidence and obtaining an 
adequate VA medical opinion  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Specifically, the parties agree that VA failed to satisfy its 
duty to assist because it did not obtain the veteran's 
relevant treatment records from the 97th General Field 
Hospital in Frankfurt, Germany.  In its February 2005 
decision, the Board noted that the RO attempted, albeit 
unsuccessfully, to obtain the veteran's complete dental 
records from the 97th General Field Hospital dated from 1969 
to 1980.  The pertinent law and regulation provides that VA 
will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency, 
including records from VA medical facilities.  VA will end 
its efforts to obtain such records only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).  If 
after continued efforts to obtain Federal records VA 
concludes that it is reasonably certain they do not exist or 
further efforts to obtain them would be futile, VA will 
provide the claimant with oral or written notice of that 
fact.  38 C.F.R. § 3.159(e).  The required content of the 
notice is set out in 38 C.F.R. § 3.159(e)(i)-(iv).

In addition, the parties agree that VA failed to satisfy its 
duty to assist because it did not obtain an adequate medical 
examination.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  In its February 2005 decision, the Board noted 
that the veteran underwent a VA dental examination in April 
2002; the examiner opined that from review of the veteran's 
service records he was unable to substantiate loss of teeth 
due to in-service trauma.  However, it is not clear from the 
record that this opinion was rendered following a review all 
pertinent records, to include service medical and personnel 
records.  Specifically, the examiner did not discuss several 
X-rays of the veteran's teeth taken after a May 1964 
automobile accident.  The development of facts includes a 
thorough and contemporaneous medical examination, one that 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Therefore, an additional VA examination should be 
scheduled.

Finally, on March 3, 2006, the Court issued a decision in the 
consolidated appeal Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  In view of the need to return the 
case to the RO for the reasons outlined above, the Board 
believes is appropriate to also direct that action be taken 
to remedy any inadequacy of notice under the holding in 
Dingess.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the issue of 
entitlement to service connection for 
residuals of dental trauma, the RO should 
provide the veteran notice regarding the 
rating of disability and effective dates 
of awards in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should obtain any outstanding 
pertinent dental records from the 97th 
General Field Hospital in Frankfurt, 
Germany, dated from 1969 to the early 
1980's.  The RO should follow the 
procedures prescribed in 38 C.F.R. § 
3.159(c),(e) regarding obtaining medical 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

3.  The veteran should be afforded a VA 
dental examination to determine the 
etiology of any current dental disorder.  
The claims file must be made available to 
and reviewed by the examiner.

A complete history of the claimed dental 
trauma should be obtained from the 
veteran.  All indicated tests and studies 
should be performed and all clinical 
findings reported in detail.

Based upon the examination results and 
the review of the claims folders, and 
with consideration of sound medical 
principles, the examiner should provide 
an opinion as to whether it is as at 
least as likely as not that the veteran's 
current dental disorder is etiologically 
related to his military service.  The 
supporting rationale for the opinion must 
be provided and should reflect 
consideration of all available service 
medical records.

4.  The RO should ensure that the 
development sought above is completed 
(and arrange for any further development 
that might be suggested by the results of 
that ordered above).  Then the RO should 
readjudicate the claim.  If it remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review.

The purpose of this remand is to comply with the mandates of 
the Joint Motion and the Court.  The Board intimates no 
opinion as to any final outcome warranted.  The appellant has 
the right to submit additional evidence and argument on the 
matter that the Board has remanded.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


